

GRAPHIC PACKAGING INTERNATIONAL, INC.






FOURTH AMENDMENT
TO THE
GRAPHIC PACKAGING INTERNATIONAL, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN




The undersigned, being all the members of the Board of Directors of Graphic
Packaging International, Inc. a Delaware corporation (the “Plan Sponsor”) hereby
make this amendment to the Graphic Packing International, Inc. Non-Qualified
Deferred Compensation Plan (the “Plan”).


W I T N E S S E T H :


WHEREAS, the Plan Sponsor adopted and maintains the Plan which consists of the
Adoption Agreement and Base Document and was effective as of July 1, 2011;
WHEREAS, the Plan Sponsor reserves the right pursuant to section 10.1 of the
Base Document to amend the Plan; and
WHEREAS, the Plan Sponsor wishes to amend the Plan documents to (i) reflect the
Plan Sponsor’s administrative practice of allowing all employees paid at salary
grade 100 or above to participate in the Plan, and (ii) recognize employees’
prior service with Rose City Printing and Packaging, Inc.
NOW, THEREFORE, effective as of January 1, 2016, the Plan Sponsor hereby amends
the Plan as follows:
1.    Section 2.01(a) of the Adoption Agreement is amended to read as follows:
“2.01    PARTICIPATION
(a)    ☒    Employees [complete (i), (ii) or (iii)]
(i)    ☐    Eligible Employees are selected by the Employer.
(ii)    ☒    Eligible Employees are those employees of the Employer who satisfy
the following criteria:
Any employee of the Employer paid at salary grade 100 or above, as determined by
the Employer.                    
(iii)    ☐    Employees are not eligible to participate.”

1

--------------------------------------------------------------------------------



2.    Section 7.01(d)(ii) of the Adoption Agreement is amended to read as
follows:
“(ii)    Years of Service shall also include service performed for the following
entities:
Rose City Printing and Packaging, Inc.    ”
        
IN WITNESS WHEREOF, the undersigned, being all the members of the Board of
Directors of the Plan Sponsor, have caused this Fourth Amendment to be executed
on this 6th day of November, 2015.


GRAPHIC PACKAGING INTERNATIONAL, INC.




By: /s/ David W. Scheible___________
David W. Scheible    


By: /s/ Stephen R. Scherger__________
Stephen R. Scherger    


By: /s/ Lauren S. Tashma____________
Lauren S. Tashma    


    







2